                    CIVIL CAUSE FOR STATUS CONFERENCE


BEFORE: JUDGE FEUERSTEIN


DATE: January 25, 2021                             TIME: 11:15 am (30 MINUTES)

                                                                                       FILED
CASE NUMBER:          2:10-4334-SJF-ARL                                                CLERK
                                                                           11:18 am, Jan 25, 2021
CASE TITLE:           Zarda -v- Altitude Express Inc.
                                                                               U.S. DISTRICT COURT
                                                                          EASTERN DISTRICT OF NEW YORK
PLTFFS ATTY:          Gregory Antollino                                        LONG ISLAND OFFICE
                        X present                 not present




DEFTS ATTY:           Saul Zabell
                        X present                 not present




COURT REPORTER:

COURTROOM DEPUTY: Bryan Morabito


 X     CASE CALLED.

       HEARING HELD/ CONT'D TO                                                .

       ORDER ENTERED ON THE RECORD.

OTHER: Defendant to serve motion by 1/29/2021. Plaintiff to serve opposition by 2/26/2021.
Defendant to serve reply and file a fully briefed motion with the Court by 3/9/2021. Telephone
conference is scheduled on 7/13/2021 at 9:00 am before Judge Sandra J. Feuerstein. At that time,
the parties are directed to call the teleconferencing number (877) 336-1280 and follow the
automated instructions; the access code is 7215690.
